324 S.W.3d 494 (2010)
Antonio ANDERSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93991.
Missouri Court of Appeals, Eastern District, Division Five.
November 9, 2010.
Maleaner Harvey, St. Louis, MO, for appellant.
Chris Koster and Mary H. Moore, Jefferson City, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Antonio Anderson appeals from the motion court's judgment denying his Rule 29.15[1] motion. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court's denial of post-conviction relief was not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a *495 memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2010, unless otherwise indicated.